            Case 1:19-cv-02505-CM Document 13 Filed 06/03/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------ X
RAJNARIND KAUR,                                              :
                                                             :       Civil Action.: 19-cv-02505 (CM)
                                    Plaintiff,               :
                                                             :
                v.                                           :       NOTICE OF WITHDRAWAL
                                                             :
DEUTSCHE BANK A.G. and SANDRO BOERI, :
in his individual and professional capacities,               :
                                                             :
                                    Defendants.              :
------------------------------------------------------------ X

        PLEASE TAKE NOTICE that Kenneth D. Walsh hereby withdraws his appearance as

counsel for Plaintiff in the above-captioned matter, as he is no longer affiliated with the law firm

Wigdor LLP, counsel of record for Plaintiff.

Dated: June 3, 2019
       New York, New York                                        Respectfully submitted,

                                                                 WIGDOR LLP


                                                                 By: __________________________
                                                                       David E. Gottlieb

                                                                 85 Fifth Avenue
                                                                 New York, NY 10003
                                                                 Telephone: (212) 257-6800
                                                                 Facsimile: (212) 257-6845
                                                                 dgottlieb@wigdorlaw.com

                                                                 Counsel for Plaintiff
